DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 29 September 2022.
Claims 1-2, 6-7, 10, 14, and 16-20 have been amended.  
Claims 1-22 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, in light of the amendments, regarding the §112 rejection(s) have been fully considered and are persuasive.  As such the rejection(s) have been withdrawn. 
Applicant argues that the claim amendments now recite an improvement and thus eligible subject matter under §101; however the Examiner respectfully disagrees.  Here, the amendments are simply further limiting the providing of the label input and the “at least one data object is usable for training a machine learning system” which is simply the post solution data output.  There is no positive recitation of training nor the machine learning occurring, simply the intended use of the output is for training a machine learning system.  Furthermore, as noted in the previous rejection, method claims 1 and 14 are completely devoid of any structure whatsoever, and thus cannot amount to anything more than an abstract idea.  Still further, these arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility based upon a bare assertion of improvement.  The Examiner respectfully does not find the assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement (MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  As such the rejection(s) were not withdrawn. 
Applicant’s arguments with respect to the prior art rejections have been fully considered but are moot on grounds of new rejection, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) generating requests for data objects based upon received data requests which is an abstract idea of organizing human activities.
The limitations of “based on said initial data request, generating a subsequent request for said data objects,” in claim 1, “searching a second database for at least one data object containing said desired content; retrieving said at least one data object from said second database” in claim 14, and “receiving said at least one data object from said at least one data provider in response to said subsequent request” in claim 16 as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a server for ,” in claim 16, (claims 1 and 14 are devoid of structure whatsoever) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  Method claims 1 and 14 are completely devoid of structure whatsoever and thus only amount to an abstract idea.  For example, but for the “a server for” language, “generating...” “searching...” and “receiving...in response to said request” in the context of this claim encompasses the user manually retrieving information based upon some sort of received request or criteria.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Method claims 1 and 14 are completely devoid of structure whatsoever and thus do not recite any other elements for consideration.  The “receiving...” and “storing...” steps are simply extrasolution data gathering activities.  The “labeling module” in claim 16 is simply allowing for a provider to input/associated label input data which is again extrasolution data gathering.  Next, claim 16 only recites one additional element – using a server to perform the steps. The server in the steps of claim 16 is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of electronic data query and retrieval) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “first/second database,” “server,” “request database,” and “object database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  Method claims 1 and 14 are completely devoid of structure whatsoever and thus do not recite any other elements for consideration.  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a server to perform the steps of claim 16 amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-13, 15, and 17-22 are dependent on claims 1, 14, and 16 and include all the limitations of claims 1, 14, and 16.  Therefore, claims 2-13, 15, and 17-22 recite the same abstract idea of “generating requests for data objects based upon received data requests.”  The claim recites the additional limitations further limiting the data, how it is collected and used, and the environment, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 14, and 16, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-22 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trandal et al. (US PG Pub. 2010/0306080) further in view of Chawla et al. (US PG Pub. 2017/0293851).

As per claims 1, 14, and 16, Trandal discloses a method and server for collecting at least one data object containing desired content, steps comprising (systems, methods, Trandal ¶9; server, ¶90):
receiving an initial data request for data objects containing said content (searching, organizing, storing purchase records, Trandal ¶8; receiving at the user transaction processing system, from the first user, a search request for a first user specified item, ¶16; search functions, ¶109 and ¶117-¶121);
storing said initial data request in a first database (The subsystem includes various programs and/or devices including a control program which submits images/files to an internal or independent device (e.g., a dedicated device including hardware and/or software) specialized for identifying if there are multiple receipts within an image using a combination of image filtering, pattern recognition, color change detection, receipt outline detection, repetitious text, text alignment, conventional receipt dimensions, etc. and receives back one or more files each consisting of one receipt together with a set of values representing probability or confidence values relating to the item recognition and other features. Optionally, the receipt recognizer can make the output available to a human operator (or notify the user) if the confidence values fall below a threshold value. Optionally, the receipt recognizer uses a different recognition engine and/or item database/dictionary based on user or merchant specific characteristics including but not limited to: the geographic region of the user (e.g., determined from the user's mobile phone identifier and/or user account registration); standardized merchant receipts; standardized credit card receipts; etc, Trandal ¶105; databases and history, ¶126); 
based on said initial data request, generating a subsequent request for said data objects (The SA system 1000 contains an image/digital signal processing subsystem 700 for merchant receipt parsing and element recognition within a receipt. The subsystem 700 performs word and pattern recognition by comparing items in an image (or scanned receipt) against a database of merchant receipt names and logos, and/or other techniques and/or algorithms (e.g., using simple Bayesian classifiers or more powerful neural networks). FIG. 3 illustrates an example receipt where a unique merchant icon, "Organic Goods" 3210 is present on the receipt. The subsystem 700 includes a control program which submits images/files to an internal or independent device (e.g., a dedicated device including hardware and/or software) specialized for word and pattern recognition, and receives back a text file that includes the identity of the merchant together with a set of values relating to the merchant recognition and other features, Trandal ¶106); 
displaying said subsequent request for said data objects to at least one data provider (The captured/stored data is organized and is made readily accessible to join various pieces of information of interest (e.g., frequency of purchase). Some or all of the following techniques are optionally used to help organize the data and make it more accessible to the user:  Optical Character Recognition (OCR)--OCR (software that translates text images into computer readable text) may be applied to purchase receipt images to facilitate search and item selection and to make these receipts more usable and optionally editable (e.g., attach a customized name to a purchased item).  Optical Icon/Logo Recognition--pattern matching optionally is applied to purchase receipt images to determine retail merchant to facilitate search and display, Trandal ¶117-¶119); 
receiving said at least one data object from said at least one data provider in response to said subsequent request, said at least one data provider providing label input information to be associated with said at least one data object  (Some or all of the information described above is obtained directly from a user or merchant database/data stores. Examples include scanned user purchase receipts, scanned user credit card receipts, email and web purchase receipts, user photos of sale/purchase offers and advertisements, screen scrape of online product catalogs, and server to server access to merchant stored transaction and inventory records. Some of the information is derived from common global SA system libraries. This optionally includes item manufacturer, common item names, item type, item category, item class, etc.  The captured/stored data is organized and is made readily accessible to join various pieces of information of interest (e.g., frequency of purchase), Trandal ¶116-¶117; For example, the item name optionally is assigned by the SA provider personnel (e.g., all purchases from Organic Foods with a matching receipt description and similar price are assigned the common name Betty Crocker Blueberry Muffin Mix). The common name can also be assigned by a manufacturer, a retail merchant, a user or collection of users in the SA network optionally with an electronic interface into the SA system. Names can be determined from other databases such as Wikipedia, dictionaries, or SA keyword searches. For example, the SA system may determine from internal mining of keyword searches and user customizations that user's prefer the common name "Betty Crocker Blueberry Muffin Mix" rather than "BC Muffin Mix". Optionally, additional more detailed information is provided including the manufacturer 10222, model information 10223, and quantity or package size 10224 (or other information relating to the item). User edits to the item name are optionally transmitted immediately (assuming the data terminal 100 is connected to a data network and server 800) or when the user selects the save control 10510. Optionally, the web page has a delete receipt control 10530 which deletes the current receipt and transitions control back to the top-level receipt view (see FIG. 8). The user can optionally print the current receipt by selecting the print control 10520, ¶142); and 
storing said data object in a second database (The SA system continually updates and expands the database of terms by using user customized terms, user search entry keywords, analysis of merchant receipts, etc., Trandal ¶124; The SA system merchant database query includes a unique subscriber identifier (e.g., the user's membership ID, telephone number) recognized by the merchant (see State 5 above for description of and acquisition of identifier), ¶311); 
wherein: 
said at least one data object is provided by a data provider (item manufacturer, common item names, item type, item category, item class, etc., Trandal ¶117); 
said at least one data object has at least one label (item manufacturer, common item names, item type, item category, item class, etc., Trandal ¶117); and 
said at least one label indicates said a presence of said desired content in said at least one data object (item manufacturer, common item names, item type, item category, item class, etc.  The captured/stored data is organized and is made readily accessible to join various pieces of information of interest (e.g., frequency of purchase), Trandal ¶117).
Trandal does not expressly disclose wherein said label input information associated with said at least one data object is useable for training a machine learning system.
However, Chawla teaches wherein said label input information associated with said at least one data object is useable for training a machine learning system (machine learning approach for inferring a function from labeled training data. The training data typically consists of a set of training examples, with each example consisting of an input object (e.g., a vector) and a desired output value (e.g., a supervisory signal). In various embodiments, a supervised learning algorithm is implemented to analyze the training data and produce an inferred function, which can be used for mapping new examples, Chawla ¶166).
Both the Trandal and Chawla references are analogous in that both are directed towards/concerned with user or customer assistance.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Chawla’s ability to train data for machine learning systems in Trandal’s system to improve the system and method with reasonable expectation that this would result in a data management system that could retrieve and analyze large amounts of unstructured data.  
The motivation being that big data analytics hold the promise of extracting insights by uncovering difficult-to-discover patterns and connections, as well as providing assistance in making complex decisions by analyzing different and potentially conflicting options. As such, individuals and organizations alike can be provided new opportunities to innovate, compete, and capture value (Chawla ¶3).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited wherein clause " wherein said label input information associated with said at least one data object is useable for training a machine learning system " is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 2 and 17, Trandal discloses as shown above with respect to claims 1 and 16.  Trandal further discloses wherein said method further comprises the step of: (g) enabling said at least one data provider to revise said label input information after said label input information has been provided (The SA system also contains a sophisticated subsystem for cataloging and storing items scanned by the user. Conventionally, the item name identified on the receipt is too cryptic or a name not easily remembered (or a name not recognized by other family members using the shopping list). For example, one of the purchased item in FIG. 3 is a Betty Crocker Blueberry Muffin Mix listed on the receipt as "BC Muffin Mix" 3320. It might be difficult for the user or a family member to recall this abbreviation so the selected item is indexed to a more specific search terms (e.g. Better Crocker Blueberry Muffin Mix). The SA system 1000 also allows the user to specify a custom name for the item, one which they can easily remember (as is discussed below in FIG. 10). The SA system continually updates and expands the database of terms by using user customized terms, user search entry keywords, analysis of merchant receipts, etc., Trandal ¶124; see also ¶142).

As per claim 3, Trandal discloses as shown above with respect to claim 1.  Trandal further discloses wherein steps (e) to (f) are iterated such that multiple data objects containing said content are collected, and wherein said method further comprises the step of grouping said multiple data objects together into a data set (The SA system also contains a sophisticated subsystem for cataloging and storing items scanned by the user. Conventionally, the item name identified on the receipt is too cryptic or a name not easily remembered (or a name not recognized by other family members using the shopping list). For example, one of the purchased item in FIG. 3 is a Betty Crocker Blueberry Muffin Mix listed on the receipt as "BC Muffin Mix" 3320. It might be difficult for the user or a family member to recall this abbreviation so the selected item is indexed to a more specific search terms (e.g. Better Crocker Blueberry Muffin Mix). The SA system 1000 also allows the user to specify a custom name for the item, one which they can easily remember (as is discussed below in FIG. 10). The SA system continually updates and expands the database of terms by using user customized terms, user search entry keywords, analysis of merchant receipts, etc., Trandal ¶124; For example, the item name optionally is assigned by the SA provider personnel (e.g., all purchases from Organic Foods with a matching receipt description and similar price are assigned the common name Betty Crocker Blueberry Muffin Mix). The common name can also be assigned by a manufacturer, a retail merchant, a user or collection of users in the SA network optionally with an electronic interface into the SA system. Names can be determined from other databases such as Wikipedia, dictionaries, or SA keyword searches. For example, the SA system may determine from internal mining of keyword searches and user customizations that user's prefer the common name "Betty Crocker Blueberry Muffin Mix" rather than "BC Muffin Mix". Optionally, additional more detailed information is provided including the manufacturer 10222, model information 10223, and quantity or package size 10224 (or other information relating to the item). User edits to the item name are optionally transmitted immediately (assuming the data terminal 100 is connected to a data network and server 800) or when the user selects the save control 10510. Optionally, the web page has a delete receipt control 10530 which deletes the current receipt and transitions control back to the top-level receipt view (see FIG. 8). The user can optionally print the current receipt by selecting the print control 10520, ¶142; item manufacturer, common item names, item type, item category, item class, etc., Trandal ¶117).

As per claim 4, Trandal discloses as shown above with respect to claim 3.  Trandal further discloses further comprising the steps of: (g) searching said second database for other data objects that are similar to said multiple data objects; (h) adding said other data objects to said data set (For example, the item name optionally is assigned by the SA provider personnel (e.g., all purchases from Organic Foods with a matching receipt description and similar price are assigned the common name Betty Crocker Blueberry Muffin Mix). The common name can also be assigned by a manufacturer, a retail merchant, a user or collection of users in the SA network optionally with an electronic interface into the SA system. Names can be determined from other databases such as Wikipedia, dictionaries, or SA keyword searches. For example, the SA system may determine from internal mining of keyword searches and user customizations that user's prefer the common name "Betty Crocker Blueberry Muffin Mix" rather than "BC Muffin Mix". Optionally, additional more detailed information is provided including the manufacturer 10222, model information 10223, and quantity or package size 10224 (or other information relating to the item). User edits to the item name are optionally transmitted immediately (assuming the data terminal 100 is connected to a data network and server 800) or when the user selects the save control 10510. Optionally, the web page has a delete receipt control 10530 which deletes the current receipt and transitions control back to the top-level receipt view (see FIG. 8). The user can optionally print the current receipt by selecting the print control 10520, Trandal ¶142).

As per claim 5, Trandal discloses as shown above with respect to claim 3.  Trandal further discloses wherein said data set is identified by a unique identifier and said multiple data objects are grouped into said data set by associating each of said multiple data objects with said unique identifier (unique merchant icon, Trandal ¶106; item serial number, unique, ¶114; unique identifier such as a SKU, ¶121).

As per claims 6 and 18, Trandal discloses as shown above with respect to claims 3 and 16.  Trandal further discloses wherein said initial data request comprises an amount request for at least one of: a specific number of said data objects; and a threshold number of said data objects (item availability and threshold pricing, Trandal ¶159; notifying a user when out-of-stock item becomes back in-stock, ¶13).

As per claims 7 and 19, Trandal discloses as shown above with respect to claims 1 and 16.  Trandal further discloses wherein said label input information includes at least one of: a label indicating a content type of said at least one data object; and at least one field label, wherein said at least one field label indicates a specific piece of data contained in said at least one data object (The SA system also contains a sophisticated subsystem for cataloging and storing items scanned by the user. Conventionally, the item name identified on the receipt is too cryptic or a name not easily remembered (or a name not recognized by other family members using the shopping list). For example, one of the purchased item in FIG. 3 is a Betty Crocker Blueberry Muffin Mix listed on the receipt as "BC Muffin Mix" 3320. It might be difficult for the user or a family member to recall this abbreviation so the selected item is indexed to a more specific search terms (e.g. Better Crocker Blueberry Muffin Mix). The SA system 1000 also allows the user to specify a custom name for the item, one which they can easily remember (as is discussed below in FIG. 10). The SA system continually updates and expands the database of terms by using user customized terms, user search entry keywords, analysis of merchant receipts, etc., Trandal ¶124; For example, the item name optionally is assigned by the SA provider personnel (e.g., all purchases from Organic Foods with a matching receipt description and similar price are assigned the common name Betty Crocker Blueberry Muffin Mix). The common name can also be assigned by a manufacturer, a retail merchant, a user or collection of users in the SA network optionally with an electronic interface into the SA system. Names can be determined from other databases such as Wikipedia, dictionaries, or SA keyword searches. For example, the SA system may determine from internal mining of keyword searches and user customizations that user's prefer the common name "Betty Crocker Blueberry Muffin Mix" rather than "BC Muffin Mix". Optionally, additional more detailed information is provided including the manufacturer 10222, model information 10223, and quantity or package size 10224 (or other information relating to the item). User edits to the item name are optionally transmitted immediately (assuming the data terminal 100 is connected to a data network and server 800) or when the user selects the save control 10510. Optionally, the web page has a delete receipt control 10530 which deletes the current receipt and transitions control back to the top-level receipt view (see FIG. 8). The user can optionally print the current receipt by selecting the print control 10520, ¶142).

As per claim 8, Trandal discloses as shown above with respect to claim 3.  Trandal further discloses wherein said at least one data object is ranked based on at least one of: a quality of said at least one data object; and how many of said data objects have been collected (Optionally the SA system includes a purchase receipt identification subsystem. The subsystem includes various programs and/or devices including a control program which submits images/files to an internal or independent device (e.g., a dedicated device including hardware and/or software) specialized for identifying if there are multiple receipts within an image using a combination of image filtering, pattern recognition, color change detection, receipt outline detection, repetitious text, text alignment, conventional receipt dimensions, etc. and receives back one or more files each consisting of one receipt together with a set of values representing probability or confidence values relating to the item recognition and other features. Optionally, the receipt recognizer can make the output available to a human operator (or notify the user) if the confidence values fall below a threshold value. Optionally, the receipt recognizer uses a different recognition engine and/or item database/dictionary based on user or merchant specific characteristics including but not limited to: the geographic region of the user (e.g., determined from the user's mobile phone identifier and/or user account registration); standardized merchant receipts; standardized credit card receipts; etc, Trandal ¶105) (Examiner notes the probability or confidence of the recognition as the equivalent to the ranking the quality and quantity of data objects collected i.e. the corpus or library of stored items).

As per claim 9, Trandal discloses as shown above with respect to claim 1.  Trandal further discloses wherein said at least one data provider is incentivized to submit said at least one data object through an incentive program that provides at least one incentive to said at least one data provider (The Shopping Assistant system optionally includes a database of merchant reward programs and practices. This information and a user's current status can be made available to a user upon request. Optionally, the SA system interfaces to a merchant's reward program for user status. Optionally, the SA system actively notifies a user if a reward level has been achieved or if a reward is nearing expiration, Trandal ¶97; see also promote rewards, ¶101).

As per claims 10 and 20, Trandal discloses as shown above with respect to claims 1 and 16.  Trandal further discloses wherein said label input information replaces at least one piece of identifying data on said data object (The SA system also contains a sophisticated subsystem for cataloging and storing items scanned by the user. Conventionally, the item name identified on the receipt is too cryptic or a name not easily remembered (or a name not recognized by other family members using the shopping list). For example, one of the purchased item in FIG. 3 is a Betty Crocker Blueberry Muffin Mix listed on the receipt as "BC Muffin Mix" 3320. It might be difficult for the user or a family member to recall this abbreviation so the selected item is indexed to a more specific search terms (e.g. Better Crocker Blueberry Muffin Mix). The SA system 1000 also allows the user to specify a custom name for the item, one which they can easily remember (as is discussed below in FIG. 10). The SA system continually updates and expands the database of terms by using user customized terms, user search entry keywords, analysis of merchant receipts, etc., Trandal ¶124; For example, the item name optionally is assigned by the SA provider personnel (e.g., all purchases from Organic Foods with a matching receipt description and similar price are assigned the common name Betty Crocker Blueberry Muffin Mix). The common name can also be assigned by a manufacturer, a retail merchant, a user or collection of users in the SA network optionally with an electronic interface into the SA system. Names can be determined from other databases such as Wikipedia, dictionaries, or SA keyword searches. For example, the SA system may determine from internal mining of keyword searches and user customizations that user's prefer the common name "Betty Crocker Blueberry Muffin Mix" rather than "BC Muffin Mix". Optionally, additional more detailed information is provided including the manufacturer 10222, model information 10223, and quantity or package size 10224 (or other information relating to the item). User edits to the item name are optionally transmitted immediately (assuming the data terminal 100 is connected to a data network and server 800) or when the user selects the save control 10510. Optionally, the web page has a delete receipt control 10530 which deletes the current receipt and transitions control back to the top-level receipt view (see FIG. 8). The user can optionally print the current receipt by selecting the print control 10520, ¶142).

As per claims 11 and 21, Trandal discloses as shown above with respect to claims 1 and 16.  Trandal further discloses wherein said at least one data provider obtains said at least one data object using a portable computing device (The user interfaces for access to the stored/archived information are optionally device specific. By way of example, the user interface for a computer may be provided via a widget/gadget, a more traditional web portal, and/or an executable client. For a mobile handset, the interaction is optionally tailored to the available display space and interaction mechanism, where the functionality is similar although optionally reduced in scope. For example, for a smart phone handset, certain logos, menus, images, and the like can be reduced in relative size or eliminated, Trandal ¶99).

As per claim 12, Trandal discloses as shown above with respect to claim 1.  Trandal further discloses wherein said at least one data provider sets at least one permission level for said at least one data object, and wherein access to said at least one data object is based on said at least one permission level (user accounts and access, Trandal ¶126; secure record keeping process, ¶8; security authentication, ¶138) (Examiner notes the ability to use the Trandal system as the equivalent to establishing of a permission to use the data).

As per claims 13 and 22, Trandal discloses as shown above with respect to claims 1 and 16.  Trandal further discloses wherein a data type of said data objects is at least one of: - text data; - image data; - image and text data; - audio data; - video data; - unidimensional data; and - multi-dimensional data (The captured/stored data is organized and is made readily accessible to join various pieces of information of interest (e.g., frequency of purchase). Some or all of the following techniques are optionally used to help organize the data and make it more accessible to the user:  Optical Character Recognition (OCR)--OCR (software that translates text images into computer readable text) may be applied to purchase receipt images to facilitate search and item selection and to make these receipts more usable and optionally editable (e.g., attach a customized name to a purchased item).  Optical Icon/Logo Recognition--pattern matching optionally is applied to purchase receipt images to determine retail merchant to facilitate search and display, Trandal ¶117-¶119).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629